                                          Case 5:17-cv-00287-BLF Document 97 Filed 10/31/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JGX, INC., et al.,                                 Case No. 17-cv-00287-BLF (SVK)
                                   8                      Plaintiffs,
                                                                                            ORDER REGARDING DISCOVERY
                                   9             v.                                         DISPUTE
                                  10     JOHN HANDLERY, et al.,                             Re: Dkt. No. 88
                                  11                      Defendants.

                                  12          On October 22, 2019, the Court held a hearing on the Parties’ discovery dispute set forth at
Northern District of California
 United States District Court




                                  13   Dkt. 88. Upon consideration of the Parties’ submission and arguments of counsel and for the
                                  14   reasons set forth at the hearing, the Court ORDERS as follows:
                                  15      1. The participation of former-Defendant Singer in communications between the Handlery
                                  16          Defendants and their counsel does not, by itself, preclude the attorney-client privilege or
                                  17          the work-product doctrine. As alleged extensively in the Complaint, Singer was acting as
                                  18          Defendants’ agent during the relevant time period prior to the filing of this suit. See
                                  19          Schaeffer v. Gregory Village Partners, 78 F. Supp. 3d 1198, 1204 (N.D. Cal. 2015).
                                  20      2. Plaintiffs’ challenge to the Handlery Defendants’ privilege log is untimely. The log was
                                  21          served on Plaintiffs in December of 2018 and the challenge to the log was not raised until
                                  22          after the close of discovery in October of 2019.
                                  23      3. Plaintiffs’ challenge to the Singer privilege log as set forth in Dkt. 88 is not per se
                                  24          untimely.
                                  25      4. As directed at the hearing, Defendants submitted documents that were unique to the Singer
                                  26          privilege log (in that they did not appear on the Handlery log) to the Court for an in-camera
                                  27          review. Dkt. 93. The Court has reviewed these documents and finds that they are covered
                                  28          by either attorney-client privilege or the work-product doctrine EXCEPT for the following
                                          Case 5:17-cv-00287-BLF Document 97 Filed 10/31/19 Page 2 of 2




                                   1         documents which the Court preliminarily finds are NOT protected by either privilege:

                                   2                •   SINGERPRIV0000001-2;

                                   3                •   SINGERPRIV0000003;

                                   4                •   SINGERPRIV0000020-23;

                                   5                •   SINGERPRIV0000024;

                                   6                •   SINGERPRIV0000025;

                                   7                •   SINGERPRIV0000026-28;

                                   8                •   SINGERPRIV0000081-93;

                                   9                •   SINGERPRIV0000123-37;

                                  10                •   SINGERPRIV0000177-80;

                                  11                •   SINGERPRIV0000185-89;

                                  12                •   SINGERPRIV0000190-95;
Northern District of California
 United States District Court




                                  13                •   SINGERPRIV0000254-59.

                                  14      5. Defendants have until November 7, 2019 to either (1) produce these documents to

                                  15         Plaintiffs; or (2) submit a confidential brief to the Court, without service on Plaintiffs,

                                  16         setting forth a factual basis for the claim of privilege for any of the documents listed above.

                                  17         SO ORDERED.

                                  18   Dated: October 31, 2019

                                  19

                                  20
                                                                                                    SUSAN VAN KEULEN
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
